Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 03/27/2020. In virtue of this communication, claims 1-20 are currently pending in the instant application.

  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 03/27/2020 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Drawings
The drawings were received on 03/27/2020 have been reviewed by Examiner and they are acceptable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farokhi et al. (CA 3098172).

Regarding Claim 1, Farokhi discloses “a cascaded machine-learning system, comprising:” (Farokhi, ¶s [0139]-[0140], discloses A sequence of images, obtained in real-time from the robot's camera, are classified by the light face detector for inclusion of potential face images. The tests were done using 2 types of companion computers, an Odroid XU4 and the RPI 3. Odroid XU4 CPU is Samsung Exynos5422 CortexTm-A15, with 2GHz and CortexTm-A7 Octa core CPUs. The RPI 3 CPU is Quad Core 1.2GHz Broadcom BCM2837 64bit four core CPU. Both of these computers running the same code, same camera (Logitech) but different face detection versions, the loop time of the algorithm was fixed to 5 frames per second (this means slowing the algorithm) and variations where done to size of the image and to the cascade classification algorithm.)
“a first subsystem that includes a plurality of operating states and at least a first machine-learning algorithm;” (Farokhi, ¶ [0143], discloses the possible face images detected, resized and streamed by the light face detection module. ¶ [0144], discloses Light face detector: This method uses the same module used in the robot side with more conservative settings.)
 “a second subsystem that includes a second machine-learning algorithm;” (Farokhi, ¶ [0143], discloses the face verification module of the experimental setup (the second face detection) is used for verification of the possible face images detected, resized and streamed by the light face detection module on the robot side. The goal of this module is to maximize the precision by detecting and discarding all non-face images, falsely detected as faces in the light face detection module. ¶ [0140], The tests were done using 2 types of companion computers, an Odroid XU4 and the RPI 3. Odroid XU4 CPU is Samsung Exynos5422 CortexTm-A15, with 2GHz and CortexTm-A7 Octa core CPUs. The RPI 3 CPU is Quad Core 1.2GHz Broadcom BCM2837 64bit four core CPU. Both of these computers running the same code, same camera (Logitech) but different face detection versions, the loop time of the algorithm was fixed to 5 frames per second (this means slowing the algorithm) and variations where done to size of the image and to the cascade classification algorithm.)
“at least a first processor operable to: activate the second subsystem when a first set of sensed data signals is received; classify the first set of sensed data signals using the second machine-learning algorithm” (Farokhi, ¶ [0143], discloses the face verification module of the experimental setup (the second face detection) is used for verification of the possible face images detected, resized and streamed by the light face detection module on the robot side. The goal of this module is to maximize the precision by detecting and discarding all non-face images, falsely detected as faces in the light face detection module. ¶ [0140], The tests were done using 2 types of companion computers, an Odroid XU4 and the RPI 3. Odroid XU4 CPU is Samsung Exynos5422 CortexTm-A15, with 2GHz and CortexTm-A7 Octa core CPUs. The RPI 3 CPU is Quad Core 1.2GHz Broadcom BCM2837 64bit four core CPU. Both of these computers running the same code, same camera (Logitech) but different face detection versions, the loop time of the algorithm was fixed to 5 frames per second (this means slowing the algorithm) and variations where done to size of the image and to the cascade classification algorithm.)
“select a first operating state from the plurality of operating states to be employed by the first subsystem; select a set of activity parameters to be used by the first subsystem, wherein the set of activity parameters are selected based on the first operating state; de-activate the second subsystem; classify a second set of sensed data signals using the first machine-learning algorithm” (Examiner interprets the above as robot being activate with some operating parameters in order to start classifying face or no-face. Farokhi, ¶[0007], discloses a computerized device/robot having an image capture device, a communication device, and a first processor configured for: controlling the image capture device to capture an image of a scene; applying a first set of one or more image processing steps to the captured image to selectively output at least a first processed image, the first set of image processing steps comprising applying a first face detection to detect at least one face in the captured image. The test operation is not in use, while robot is classifying.)
“compare a classification of the second set of sensed data signals with the set of activity parameters; and re-activate the second subsystem if an output classification performed using the first machine-learning algorithm is invalid.” (Farokhi, [0145]-[0147], discloses Cascade face detector: This method uses a cascade kernel to extract a set of features from each extracted window and classify it as face or no-face based of this set of features. Face verification: This module is implemented in C++ and optimized to run fast. This module is coupled with a multi-scale searching window sweeping the whole image to detect any possible frontal face images. Main goal of the face verification section is to remove the false positive images received from the robot side as potential face images. To that end, the parameters of the face verification module are setup such that the precision and accuracy of the face detection are maximized. In this investigation, three goal functions are considered as the precision, recall, and accuracy)
As per claim 12, claim has been analyzed and is rejected for the reason indicated in claim 1 above.

As per claim 10, in view of claim 1, “wherein the second machine-learning algorithm is trained using a full training dataset and a plurality of labels.” (Farokhi, ¶s [0154]-[0155], discloses the images are then removed from the training set in the training phase of the face recognition by thresholding the calculated scores (a link to the face recognition). Blurriness Filter. The data set used at this stage to mimic the sequence of images received from the robot, is the LFW (Labeled Face in the Wild).)

Regarding Claim 18, Farokhi discloses “A cascaded machine-learning method, comprising:” (Farokhi, ¶s [0139]-[0140], discloses A sequence of images, obtained in real-time from the robot's camera, are classified by the light face detector for inclusion of potential face images. The tests were done using 2 types of companion computers, an Odroid XU4 and the RPI 3. Odroid XU4 CPU is Samsung Exynos5422 CortexTm-A15, with 2GHz and CortexTm-A7 Octa core CPUs. The RPI 3 CPU is Quad Core 1.2GHz Broadcom BCM2837 64bit four core CPU. Both of these computers running the same code, same camera (Logitech) but different face detection versions, the loop time of the algorithm was fixed to 5 frames per second (this means slowing the algorithm) and variations where done to size of the image and to the cascade classification algorithm.)
 “initializing a first subsystem and a second subsystem,” (¶[0143]-[0145] discloses operation being performed by different subsystem, which would be interpreted as initialization, as the subsystem needs to first be initialized before starting to perform its designated task. ) 
“the first subsystem including at least a first machine-learning algorithm and a plurality of operating states,” (Farokhi, ¶ [0143], discloses the possible face images detected, resized and streamed by the light face detection module. ¶ [0144], discloses Light face detector: This method uses the same module used in the robot side with more conservative settings.)
“and the second subsystem including a second machine-learning algorithm;” (Farokhi, ¶ [0143], discloses the face verification module of the experimental setup (the second face detection) is used for verification of the possible face images detected, resized and streamed by the light face detection module on the robot side. The goal of this module is to maximize the precision by detecting and discarding all non-face images, falsely detected as faces in the light face detection module. ¶ [0140], The tests were done using 2 types of companion computers, an Odroid XU4 and the RPI 3. Odroid XU4 CPU is Samsung Exynos5422 CortexTm-A15, with 2GHz and CortexTm-A7 Octa core CPUs. The RPI 3 CPU is Quad Core 1.2GHz Broadcom BCM2837 64bit four core CPU. Both of these computers running the same code, same camera (Logitech) but different face detection versions, the loop time of the algorithm was fixed to 5 frames per second (this means slowing the algorithm) and variations where done to size of the image and to the cascade classification algorithm.)
“activating the first subsystem when a first set of sensed data signals is received; classifying the first set of sensed data signals using the second machine-learning algorithm;” (Farokhi, ¶ [0143], discloses the face verification module of the experimental setup (the second face detection) is used for verification of the possible face images detected, resized and streamed by the light face detection module on the robot side. The goal of this module is to maximize the precision by detecting and discarding all non-face images, falsely detected as faces in the light face detection module. ¶ [0140], The tests were done using 2 types of companion computers, an Odroid XU4 and the RPI 3. Odroid XU4 CPU is Samsung Exynos5422 CortexTm-A15, with 2GHz and CortexTm-A7 Octa core CPUs. The RPI 3 CPU is Quad Core 1.2GHz Broadcom BCM2837 64bit four core CPU. Both of these computers running the same code, same camera (Logitech) but different face detection versions, the loop time of the algorithm was fixed to 5 frames per second (this means slowing the algorithm) and variations where done to size of the image and to the cascade classification algorithm.)
 “selecting a first operating state to be employed by the first subsystem; selecting a first set of activity parameters to be used by the first subsystem, wherein a set of activity parameters are selected based on the first operating state; de-activating the second subsystem; classifying a second set of sensed data signals using the at least the first machine-learning algorithm;” (Examiner interprets the above as robot being activate with some operating parameters in order to start classifying face or no-face. Farokhi, ¶[0007], discloses a computerized device/robot having an image capture device, a communication device, and a first processor configured for: controlling the image capture device to capture an image of a scene; applying a first set of one or more image processing steps to the captured image to selectively output at least a first processed image, the first set of image processing steps comprising applying a first face detection to detect at least one face in the captured image. The test operation is not in use, while robot is classifying.)
 “comparing the classification of the second set of sensed data signals with the set of activity parameters; selecting a second operating state to be employed by the first subsystem; and selecting a second set of activity parameters to be used by the first subsystem, wherein the second set of activity parameters is selected based on the second operating state.” (Farokhi, [0145]-[0147], discloses Cascade face detector: This method uses a cascade kernel to extract a set of features from each extracted window and classify it as face or no-face based of this set of features. Face verification: This module is implemented in C++ and optimized to run fast. This module is coupled with a multi-scale searching window sweeping the whole image to detect any possible frontal face images. Main goal of the face verification section is to remove the false positive images received from the robot side as potential face images. To that end, the parameters of the face verification module are setup such that the precision and accuracy of the face detection are maximized. In this investigation, three goal functions are considered as the precision, recall, and accuracy)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farokhi et al. (CA 3098172,) in view of Zhu et al. (CN 101964059 A)

Regarding Claim 2, in view of claim 1, Farokhi does not explicitly disclose the following which would have been obvious in view of Zhu from similar field of endeavor “wherein the first processor is further operable to: compare a confidence level of the classification of the second set of sensed data signals using the first machine-learning algorithm against a threshold; and re-activate the second subsystem if the confidence level is less than the threshold.” (Zhu, ¶ [0034], discloses In step 108, the comparison step 104 in the lower stage of node classifier obtained by training increases identification precision of the temporary cascade classifier. can be used to test the temporary cascade classifier by using a testing sample set to determine the identifying precision of the temporary cascade classifier. For example, firstly, the testing sample into the temporary cascade classifier of the first stage node classifier to recognize. if the identification score larger than first stage node classifier recognition score threshold, outputting the identification result and ending the identification process. if the identification fraction less than the first stage node classifier recognition score threshold, then the testing sample to the lower stage of node classifier to identify. and so on.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhu technique of Constructing Cascade Classifier into Farokhi technique to provide the known and expected uses and benefits of Zhu technique over using cascade classifier for face recognition technique of Farokhi. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhu to Farokhi in order to provide a classifier with low complexity, low in construction cost, and faster operation speed. (Refer to Zhu paragraph [0005-0006].)

As per claims 13 and 19, claim have been analyzed and are rejected for the reason indicated in claim 2 above. Additionally, the rationale and motivation to combine the Farokhi and Zhu references, presented in rejection of claim 2, apply to these claims.  

Claims 3, 5-6, 14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farokhi et al. (CA 3098172,) in view of Zhu et al. (CN 101964059 A,) further in view of Wen et al. (US 2009/0252435)

Regarding Claim 3, in view of claim 2, Farokhi as modified by Zhu does not explicitly disclose the following which would have been obvious in view of Wen from similar field of endeavor “wherein the first processor is further operable to: classify the second set of sensed data signals using the second machine-learning algorithm; and increase the threshold if the classification of the second set of sensed data signals using the at least the first machine-learning algorithm is equal to the classification of the second set of sensed data signals using the second machine-learning algorithm.” (Wen, ¶s [0028]-[0029], discloses the cascade classifier for example AdaBoost Learning algorithm has threshold determined by (½                         
                            
                                
                                    ∑
                                    
                                        t
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    α
                                
                            
                        
                     t) which means at every layer (when a new or second classifier) being called/activated the threshold increases. Furthermore, discloses the overall form of the face detection process is that of a degenerate decision tree, also referred to as a "cascade." A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Wen technique of using cascade classifier for cartoon personalization into Farokhi as modified by Zhu technique to provide the known and expected uses and benefits of Wen technique over using cascade classifier for face recognition technique of Farokhi as modified by Zhu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Wen to Farokhi as modified by Zhu in order to provide computer users personalizing their identities in digital world and interacting with online users. (Refer to Wen paragraph [0002].)
As per claim 14 and 20, claim have been analyzed and are rejected for the reason indicated in claim 13 above. Additionally, the rationale and motivation to combine the Farokhi and Zhu references, presented in rejection of claim 13, apply to these claims.  

Regarding Claim 5, in view of claim 2, Farokhi as modified by Zhu does not explicitly disclose the following which would have been obvious in view of Wen from similar field of endeavor “wherein the first processor is further operable to: classify the second set of sensed data signals using the second machine-learning algorithm if the threshold is adjusted.” (Wen, ¶s [0028]-[0029], discloses the cascade classifier for example AdaBoost Learning algorithm has threshold determined by (½                         
                            
                                
                                    ∑
                                    
                                        t
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    α
                                
                            
                        
                     t) which means at every layer (when a new or second classifier) being called/activated the threshold increases. Furthermore, discloses the overall form of the face detection process is that of a degenerate decision tree, also referred to as a "cascade." A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Wen technique of using cascade classifier for cartoon personalization into Farokhi as modified by Zhu technique to provide the known and expected uses and benefits of Wen technique over using cascade classifier for face recognition technique of Farokhi as modified by Zhu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Wen to Farokhi as modified by Zhu in order to provide computer users personalizing their identities in digital world and interacting with online users. (Refer to Wen paragraph [0002].)
As per claim 16, claim has been analyzed and rejected for the reason indicated in claim 13 above. Additionally, the rationale and motivation to combine the Farokhi and Zhu references, presented in rejection of claim 13, apply to these claims.  


Regarding Claim 6, in view of claim 2, Farokhi as modified by Zhu does not explicitly disclose the following which would have been obvious in view of Wen from similar field of endeavor “wherein the threshold is stored for a predetermined number of iterations.” (Wen, ¶s [0028]-[0029], discloses the cascade classifier for example AdaBoost Learning algorithm has threshold determined by (½                         
                            
                                
                                    ∑
                                    
                                        t
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    α
                                
                            
                        
                     t) which means at every layer (when a new or second classifier) being called/activated the threshold increases, the upper bound of the formula is limited by the “T” which means there is a limited/predetermined number of iterations. Furthermore, discloses the overall form of the face detection process is that of a degenerate decision tree, also referred to as a "cascade." A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Wen technique of using cascade classifier for cartoon personalization into Farokhi as modified by Zhu technique to provide the known and expected uses and benefits of Wen technique over using cascade classifier for face recognition technique of Farokhi as modified by Zhu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Wen to Farokhi as modified by Zhu in order to provide computer users personalizing their identities in digital world and interacting with online users. (Refer to Wen paragraph [0002].)
As per claim 17, claim has been analyzed and rejected for the reason indicated in claim 13 above. Additionally, the rationale and motivation to combine the Farokhi and Zhu references, presented in rejection of claim 13, apply to these claims.  

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farokhi et al. (CA 3098172,) in view of Zhu et al. (CN 101964059 A,) further in view of Sancheti et al. (US 2020/0250766)

Regarding Claim 4, in view of claim 2, Farokhi as modified by Zhu does not explicitly disclose the following which would have been obvious in view of Sancheti from similar field of endeavor “wherein the first processor is further operable to: classify the second set of sensed data signals using the second machine-learning algorithm; and decrease the threshold if the classification of the second set of sensed data signals using the second machine-learning algorithm is equal to the one of the set of activity parameters.” (Sancheti, ¶ [0034], discloses the confidence threshold may be decreased by a predetermined value responsive to determining that the account creation workflow 180 has successfully validated at least a certain number (representing a validation success threshold) of newly-created customer accounts.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Sancheti technique of using machine learning based classifiers into Farokhi as modified by Zhu technique to provide the known and expected uses and benefits of Sancheti technique over using cascade classifier for face recognition technique of Farokhi as modified by Zhu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Sancheti to Farokhi as modified by Zhu with motivation to provide a better customer experience - Refer to Sancheti paragraphs [0010]-[0012].)


Regarding Claim 15, in view of claim 13, Farokhi as modified by Zhu does not explicitly disclose the following which would have been obvious in view of Sancheti from similar field of endeavor “classifying the second set of sensed data signals using the second algorithm; and decreasing the threshold if the classification of the second set of sensed data signals using the second algorithm is equal to one of the set of activity parameters.” (Sancheti, ¶ [0034], discloses the confidence threshold may be decreased by a predetermined value responsive to determining that the account creation workflow 180 has successfully validated at least a certain number (representing a validation success threshold) of newly-created customer accounts.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Sancheti technique of using machine learning based classifiers into Farokhi as modified by Zhu technique to provide the known and expected uses and benefits of Sancheti technique over using cascade classifier for face recognition technique of Farokhi as modified by Zhu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Sancheti to Farokhi as modified by Zhu with motivation to provide a better customer experience - Refer to Sancheti paragraphs [0010]-[0012].)




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farokhi et al. (CA 3098172,) in view of Hashimoto et al. (US 2020/0204684)

As per claim 7, in view of claim 1, Farokhi does not explicitly disclose the following which would have been obvious in view of Hashimoto from similar field of endeavor “wherein the first processor is further operable to: classify the second set of sensed data signals using the second machine-learning algorithm after a predetermined period has expired.” (Hashimoto, ¶[0067], discloses determine whether the training period has expired. The application server 107 may determine that the training period has expired by determining that a training timer indicating the training period has expired. If the training period has expired, the application server 107 may in step 406 use machine learning technology to process the data collected during the training period, and generate, based on the collected data, one or more activity signatures for one or more users associated with the premises. Furthermore, ¶[0100], at step 412, the application server 107 may determine if the collected data indicates an abnormal activity. The application server 107 may compare sound parameter values indicated by the collected audio data with the sound parameter values associated with known sound types and/or categories. Based on the comparison, the application server 107 may determine whether the collected audio data is associated with abnormal sound categories and/or types.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Hashimoto technique of using cascade classifier for cartoon personalization into Farokhi technique to provide the known and expected uses and benefits of Hashimoto technique over using cascade classifier for face recognition technique of Farokhi. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Hashimoto to Farokhi in order to provide a system with higher security. (Refer to Hashimoto paragraph [0001].)


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farokhi et al. (CA 3098172,) in view of Agrawal et al. (US 2015/0121108)

As per claim 8, in view of claim 1, Farokhi does not explicitly disclose the following which would have been obvious in view of Agrawal from similar field of endeavor “wherein the first subsystem is employed on the first processor and the second subsystem is employed on a second processor.” (Examiner notes the limitation would be interpreted as having plurality of processing system. Agrawal, ¶[0017], discloses Computing device 102 includes application processor(s) 108 and low-power processor 110. Application processor 108 may be configured as a single or multi-core processor capable of enabling various functionalities of computing device 102. In some cases, application processor 108 includes a digital-signal processing (DSP) subsystem for processing various signals or data of computing device 102. Application processor 108 is coupled with, and implements functionalities of, other components of computing device 102 as described below.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Agrawal technique of using multiple processors into Farokhi technique to provide the known and expected uses and benefits of Agrawal technique over using cascade classifier for face recognition technique of Farokhi. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Agrawal to Farokhi in order to achieve higher efficiency and faster execution. (Refer to Agrawal paragraph [0003].)


As per claim 9, in view of claim 8, Farokhi as modified by Agrawal discloses “wherein the second processor comprises an application processor and the first processor comprises a low-power micro-processor.” (Agrawal, ¶[0017], discloses Computing device 102 includes application processor(s) 108 and low-power processor 110. Application processor 108 may be configured as a single or multi-core processor capable of enabling various functionalities of computing device 102. In some cases, application processor 108 includes a digital-signal processing (DSP) subsystem for processing various signals or data of computing device 102. Application processor 108 is coupled with, and implements functionalities of, other components of computing device 102 as described below.)

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farokhi et al. (CA 3098172,) in view of Littman et al. (US 2021/0042542)

As per claim 11, in view of claim 1, Farokhi does not explicitly disclose the following which would have been obvious in view of Littman from similar field of endeavor “wherein the first subsystem is trained using a full training dataset but one or more specified labels are combined into one class.” (Littman, ¶ [0031], discloses the classifier may be trained on a training set of image stacks, in which the system receives a labeled dataset of training image stack sets that includes various image stacks, and for each image stack in the set, labels including turn signal state, turn signal class, and object pose. Turn signal state labels may include, for example, OFF (or another label indicating INACTIVE, FLASHING (or another label indicating ACTIVE), or UNKNOWN. Turn signal classes may include, for example, LEFT TURN and RIGHT TURN. Optionally, the state and class labels may be combined (such as LEFT FLASHING, RIGHT OFF, etc.).)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Littman technique of using video data into Farokhi technique to provide the known and expected uses and benefits of Littman technique over using cascade classifier for face recognition technique of Farokhi. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Littman to Farokhi in order to achieve accurate detection with better classification. (Refer to Littman paragraph [0002] and [0004].)

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661